 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDMcLean Trucking CompanyandCarl D.Daniels.Case 9-CA-1506321 April 1986SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND JOHANSENOn 10 May 1982 the National Labor RelationsBoardissuedaDecision and Order' in this pro-ceeding in which it adopted, with additional ration-ale, an administrative law judge's finding that theRespondent discharged Carl Daniels in violation ofSection 8(a)(3) and (1) of the Act. The Boardfound that the General Counsel had made a primafacie showing that Daniels' union and other pro-tected activities were a motivating factor in the Re-spondent's decision to discharge him. It furtherfound, afterexaminingthe Respondent's cited rea-sons for discharging Daniels, that the Respondenthad failed to demonstrate that Daniels would havebeen discharged even absent his union and otherprotected activities.Wright Line,251 NLRB 1083(1980). The Respondent was ordered, inter alia, toreinstateDaniels and make him whole for anylosseshe may have suffered.The Respondent filed a petition for review of theBoard's Order, and the Board filed a cross-petitionfor enforcement with the United States Court ofAppeals for the Fourth Circuit. On 6 October 1983the court issued a decision2 in which apanel ma-jority denied enforcement of the Board's Order andremanded the case to the Board for further consid-eration. The court agreed that the General Counselhad made a prima facie showing of an unlawfuldischarge. It also found, however, that the Boarderred by failing to consider Daniels' entire workrecord in determining whether the Respondentwould have discharged Daniels even absent hisprotected activities.The Respondent and the General Counsel havefiled statements of position on remand.3The Board has delegated its authority in this pro-ceeding to a three-member panel.The Board, having accepted the remand, recog-nizes the court's decision as binding for purposes ofdeciding this case.'261 NLRB 793 (1982)z 719 F 2d 1227.TheRespondent has requested oral argumentThe requestisdeniedas the record,exceptions, and beefs adequately present the issues and thepositions of the partiesAs we observed in our original decision, we do not reach any issue ofdeferral to the grievance-arbitrationproceeding because Respondentfailed to requestdeferralFor the reasons set forth below, we decide onthe law of the case to reverse the Board's originaldecision.Thus, although the General Counsel didestablish a prima facie case of discriminatory dis-charge,we find that a review of Daniels' entirework record reveals that the Respondent wouldhave discharged him even absent his union andother protected activities.Accordingly,we shalldismiss this complaint.As we set forth in the judge's decision, whichwas adopted by the Board, Daniels engaged in nu-merous protected activities that incurred the ire ofhis superiors. Daniels was a prolific grievance filer.He urged other employees to file grievances andassisted them in so doing. Daniels complainedloudly and often about many of the Respondent'semployment practices and had several confronta-tionswith the Respondent's officials. On at leasttwo occasions, once in 1977and againin 1978,Daniels was threatened with discharge because ofhis protected activities. Finally,Daniels was dis-charged on 9 October 1979, the day after he waselected union steward.Basedon the foregoing, we find, as did the judgeand the court of appeals, that the General Counselestablished a prima facie case of a discriminatorydischarge.4 It is equally clear, however, that Dan-iels'work record, to put it charitably, was a greatdeal less than exemplary. Thus, Daniels received 33warning letters while working for four differentterminal managers. Of the 475 days Daniels actual-lyworked, he reported late or left early 148 times.He was suspended for 3 days in February 19775and for 5 days in May 1977. Daniels was dis-charged in August 1977 but was reinstated pursu-ant to a grievance settlement by which the dis-charge was converted to a 2-week suspension onthe condition that Daniels improve his productionandbehavior.Problemscontinued,however,through 1978, and Daniels was suspended for 3days in November of that year. During 1979 he re-ceived more warning letters and another 5-day sus-pension in June. A discharge hearing was set, andDaniels was actually terminated on 9 October 1979.At the hearing the Respondent relied on the twomost recent warning letters issued against Daniels4TheBoard's original decision adopted the judge's finding that Dan-iels'pursuit of unemployment-benefit claims constituted additional pro-tected concerted activities,which created animus on the part of the Re-spondent Since that decision, the Board ruled inMeyers Industries,268NLRB 493(1984), that such activities are not concerted within the mean-ing of Sec 7 Accordingly, we do not rely on those activitiesin assessingthe General Counsel'sprima facie case The elimination of the activities,however, does not diminish the validity of the General Counsel's primafacie case5A grievance panel reduced the suspension to 1 day279 NLRB No. 46 MCLEAN TRUCKING CO.(placing his car in an unauthorizedarea) to supportthe discharge.6Basedon Daniels' entire work record, as repre-sented by the foregoing, the administrative lawjudge found that the Respondent's reasons were"not pretextual." 261NLRB at 797. He furtherstated:Respondent has convincingly demonstrat-ed that complainant's overall work-perform-ance record amply justified his discharge. It isimpossible to find that Respondent's actionarose out of Daniels['] continuing exercise ofprotected rights ". . . in the face of supportingand convincing evidence that the disciplinaryaction was one reasonably deemed warrantedand appropriately taken by Respondent inde-pendently [thereof]. .. ." [Citation omitted.][Id.]The judge also observed that the Respondent "hasnot exaggerated complainant's weaknesses as anemployee to justify his discharge." Id. Neverthe-less, the judge found the discharge unlawful basedon the view that he was precluded from relying onany misconduct committed by Daniels that had oc-curred more than 9 months prior to the discharge.In adopting the judge's decision, the Board reliedon a different rationale, but similarly discountedDaniels' overall work record. The court of appealsconcluded that both views were in error and re-manded the case.6The Respondent's discharge-hearing presentation was so limited be-cause of a provision in the then-current collective-bargaining agreementthat warning notices issued to employees were not toremain ineffect formore than 9 months343Having reviewed the record in the manner di-rected by the court,including Daniels'entire em-ployment record,we, too, find the discharge"amply justified." In this regard, we make twobrief points. First, in its original decision, the Boardrelied on the Respondent's supported "shifting ofdefenses." (261 NLRB 793 fn. 3.) The court noted,however, there was no "shift" at all. Rather, at thedischarge hearing, the Respondent presented whatevidence it was entitled to, consistent with the col-lective-bargaining agreement.At the Board hear-ing,where the question was the Respondent'smotive for the discharge, the Respondent relied onDaniels' entire work record. Second, it is clear thatDaniels' election as steward, which occurred theday before his discharge, played no role in the de-cision to terminate Daniels. Thus, Daniels' dis-charge hearing was called for well before the stew-ard election.7 In addition, there is no conclusiveevidence that Daniels had decided to run for thesteward position or, more importantly, that the Re-spondent knew of that decision, prior to schedulingthe discharge hearing.In conclusion, we recognize that this is a closecase.On balance, however, we are convinced that,on the law of the case, the Respondent has ade-quately demonstrated it would have dischargedDaniels even in the absence of his union and otherprotected activities.ORDERThe complaintis dismissed.'The hearing was first set for 4 September 1979